Citation Nr: 0010161	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-31 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound involving the right thigh, currently rated as 
30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound involving the abdomen, currently rated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound involving the left hip region, currently rated 
as 20 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A 
hearing was held before a hearing officer at the VA Regional 
Office in Huntington, West Virginia, in March 1997, and the 
hearing officer's decision was entered in September 1997.  

The appeal was last before the Board in October 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
May 1999, continued to deny the first three issues currently 
listed on the title page.

Thereafter, the appeal was returned to the Board.




FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
residuals of a gunshot wound involving the right thigh 
include good overall tone of the affected musculature, 
without evidence of atrophy, productive, collectively, of not 
more than moderately severe overall disability.  

2.  Current manifestations of the veteran's service-connected 
residuals of a gunshot wound involving the abdomen include 
complaint of experiencing constipation, though neither nausea 
nor diarrhea; there is no evidence of malnutrition, and the 
veteran's weight has been stable over a several-year 
duration.

3.  Current manifestations of the veteran's service-connected 
residuals of a gunshot wound involving the left hip region 
include normal strength with unrestricted flexion in the 
joint, productive, collectively, of no more than moderate 
overall disability.  

4.  The veteran's service-connected residuals of a gunshot 
wound, right scrotum, postoperative status, are manifested by 
healed scarring.  

5.  Current manifestations of the veteran's service-connected 
post-traumatic stress disorder (PTSD) include nightmares 
related to Vietnam and complaint of difficulty in temper 
control, with logical speech; overall incapacitation due to 
PTSD is not more than considerable

6.  The veteran has completed high school and was last 
employed, as a coal miner, in 1981; his work history also 
includes employment as an assembler of prefabricated housing 
and as a tractor driver.  

7.  The veteran's service-connected disabilities are not 
sufficiently disabling to preclude him from securing or 
following a substantially gainful occupation consistent with 
his educational and occupational experience.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound involving the right thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5313 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound involving the abdomen have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10 and Part 4, Diagnostic Code 7328 (1999).

3.  The criteria for an increased rating for residuals of a 
gunshot wound involving the left hip region have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5314 (1999).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for PTSD, for which the RO 
has assigned a 50 percent rating under the provisions of 
Diagnostic Code 9411 of the Rating Schedule; for shell 
fragment wound, right thigh, with muscle loss and damage to 
Muscle Group XIII, with retained metallic foreign bodies, 
rated as 30 percent disabling under Diagnostic Code 5313; for 
gunshot wound of the abdomen with two perforations of small 
bowel and contusion of colon, postoperative resection of 
small bowel with retained metallic foreign bodies, rated as 
20 percent disabling under Diagnostic Code 7328; for gunshot 
wound, left hip region, with damage to Muscle Group XIV with 
depressed scar and retained foreign body, rated as 10 percent 
disabling under Diagnostic Code 5314; and for gunshot wound, 
right scrotum, postoperative status, rated noncompensable 
under Diagnostic Code 7805.  The combined rating for the 
veteran's service-connected disabilities is 80 percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to any disability for which entitlement 
to an increased rating is currently asserted on appeal.


I.  Residuals of Gunshot Wound, Right Thigh

II.  Residuals of Gunshot Wound, Abdomen

III.  Residuals Gunshot Wound, Left Hip Region

Service medical records reflect that in September 1969, while 
serving in Vietnam, the veteran was hit by enemy sniper fire 
involving "one or more" rounds "at close range".  His 
injuries included soft tissue wounds of the right thigh, 
abdomen (with perforation of the small bowel and contusion of 
the colon) and an exit wound in the left lateral hip area.  
Apparently on the same day the veteran sustained the wounds, 
he underwent an exploratory laparotomy in which a resection 
of the small bowel and a loop colostomy was accomplished.  In 
response to his various wounds, he underwent delayed surgical 
closure (on September 19, 1969) of all of the same under 
general anesthesia.  In November 1969, the veteran underwent 
the surgical closure of the loop colostomy which had been 
performed in September 1969.  In December 1969, he was noted 
to have been "[d]oing well" in the aftermath of the colostomy 
closure.  The related diagnoses implicated gunshot wounds of 
the abdomen and right thigh, with perforation of the small 
bowel, and with no artery or nerve involvement.

Subsequent to service, when he was examined by VA in 
September 1971, the veteran related the history of his having 
been wounded in Vietnam.  With respect to his abdominal 
wound, the veteran indicated that he (as recorded by the 
examiner) "had no symptoms of intestinal obstruction".  On 
examination, he was noted to have a 9 inch well healed 
incision which extended from high in the epigastrium to below 
the umbilicus.  Steel sutures were felt just beneath the 
subcutaneous tissue in the fascia.  There was a 1 x 1 inch 
scar, described as being well healed, which was related to a 
recent post service excision of one of the sutures.  The 
veteran's abdomen was described as being soft throughout, 
with no masses, tenderness or spasm.

On physical examination, the veteran's musculature was 
described as being "wonderful".  With respect to his left hip 
region, the veteran was noted to have a 3 x 2 inch depressed 
scar just above the greater trochanter; there was "a slight 
muscle loss in this region, Muscle Group XIV", which involved 
most of the fascia lata and some of the vastus externus.  
Function of the right lower extremity "was entirely normal in 
all respects".  

Concerning his right lower extremity, the veteran was noted 
to have a 9 inch scar which began in the right femoral 
triangle and extended medially around the medial aspect of 
the thigh, high in the groin region, and ending on the 
postero-medial aspect of the thigh and the hamstring group.  
Anteriorly, the wound was described as having measured 1/2 x 
1 1/2 inches and having been well healed.  There was no 
apparent muscle loss anteriorly and "very slight" muscle loss 
of the abductor group.  A "detailed examination" of the right 
lower extremity revealed a full range of motion without 
limitation or distress involving the toes, ankles, knees or 
hips.  Peripheral vessels were normal, and there were no 
neurovascular deficits.  Muscle Group VIII was described as 
having shown "slight loss".  

Pertinent X-ray examinations, performed in conjunction with 
the September 1971 VA examination, revealed a metallic bullet 
in the soft tissues lateral to the left iliac crest, a small 
metallic fragment in the left upper quadrant area, and 
multiple metallic fragments of the soft tissues around the 
medial and upper aspect of the right thigh.

Based on the foregoing, in a rating decision entered in 
November 1971, service connection was awarded for shell 
fragment wound, right thigh, with muscle loss and damage to 
Muscle Group XIII with retained metallic foreign bodies, 
rated as 10 percent disabling under Diagnostic Code 5313; for 
gunshot wound of the abdomen with two perforations of small 
bowel and contusion of colon, postoperative resection of 
small bowel with loop colostomy followed by secondary closure 
with retained metallic foreign bodies in abdomen, rated as 20 
percent disabling under Diagnostic Code 7328; and for gunshot 
wound, left hip region, with damage to Muscle Group XV with 
depressed scar and retained bullet, rated as 20 percent 
disabling under Diagnostic Code 5315. 

When the veteran was examined by VA in October 1980, the 
examiner indicated that residuals of his gunshot wound in the 
area of the left hip pertained mostly to not Muscle Group XV 
but, rather, Muscle Group XIV.  The examiner additionally 
indicated that the wound did not involve "all of the anterior 
thigh group" and that the veteran had only "a slight 
limitation in abduction [ability] of the left hip."  Relative 
to the veteran's residuals of a shell fragment wound 
involving his right thigh, the examiner indicated that the 
same involved the veteran's "biggest injury" and that, in 
addition, thigh extension on the right was limited to 15 
degrees.  Based on the foregoing, in a rating decision 
entered in December 1980, the evaluation for the veteran's 
service-connected residuals of a shell fragment wound 
involving the right thigh was increased from 10 to 30 percent 
disabling; and the evaluation for the veteran's service-
connected residuals of a gunshot wound involving the left hip 
region was reduced from 20 to 10 percent disabling.  The 
latter disability was restated as "gunshot wound, left hip 
region with damage to M[uscle] G[roup] XIV with depressed 
scar and retained bullet", with the 10 percent rating being 
assigned in accordance with the provisions of Diagnostic Code 
5314.  

(Residuals of Gunshot Wound, Right Thigh)

Pursuant to Diagnostic Code 5313, a 30 percent rating is 
warranted for disability involving Muscle Group XIII, 
involving the posterior thigh group and hamstring complex of 
2-joint muscles, which is "moderately severe"; for "severe" 
disability, a 40 percent rating is warranted.  

The veteran contends, in essence, that his service-connected 
residuals of a gunshot wound involving his right thigh are 
more severely disabling than currently rated.  In this 
regard, when he was examined by VA in May 1996, the veteran 
was noted to have "well-healed" wound-related scarring on the 
right medial thigh.  There was "about [a] 10% loss of tissue" 
involving the medial adductor group on the right, as compared 
with the left thigh.  The tissue loss involving the right 
thigh was described as being "not...significant" and not 
productive of "any real limited [related] range of motion".  
The right thigh musculature was described as being of 
"normal" appearance and having "good tone", with "no evidence 
of atrophy".  

When the veteran was examined by VA in January 1999, he was 
noted to walk into the examination room with "a slight limp".  
On physical examination, he was found to have scarring 
inclusive of a 30 x 1-2 cm. incision scar on the right thigh.  
The musculature of his right thigh was described as being 
"well toned".  The pertinent examination assessment 
implicated missile wound residuals of the right lower 
extremity.  When he was examined by VA in March 1999, the 
veteran complained that his right thigh felt "weak".  On 
physical examination, the veteran's right lower extremity was 
noted to manifest "good general muscle tone".  A scar, which 
extended "from the posterior aspect of the thigh proximally 
around the medial aspect of the thigh" was noted to be 
"freely moveable" and "nontender".  The pertinent examination 
impression implicated missile would residuals of the right 
proximal thigh.  

In considering the veteran's claim for an increased rating 
for residuals of a gunshot wound involving the right thigh, 
the Board is of the view, in light of the reasoning advanced 
hereinbelow, that his presently assigned 30 percent rating 
therefor is fully appropriate.  In reaching such conclusion, 
the Board would point out that the veteran's right thigh 
musculature manifests good tone (i.e., 'good tone', 'well 
toned', 'good general muscle tone') with the musculature loss 
on the right being limited to only about 10 percent on 
comparison with the left.  Most significantly, while the 
requisite 'severe' overall disability necessary for a 40 
percent rating under Diagnostic Code 5313 would normally be 
typified by objective findings including flabby musculature 
in the wound area and measurable atrophy, see 38 C.F.R. 
§ 4.56(d)(4) (1999), the tone of the veteran's affected 
musculature (as noted above) is good and, in addition, he was 
specifically found to have 'no evidence of [pertinent] 
atrophy' on the occasion of his examination by VA in May 
1996.  The latter findings, in turn, are productive of, at 
most, no more than moderately severe overall muscle injury, a 
degree of disablement commensurate with the veteran's 
presently assigned 30 percent rating.  In view of the 
foregoing, then, the Board concludes that the preponderance 
of the evidence is against an increased rating for the 
veteran's service-connected residuals of a gunshot wound 
involving the right thigh.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right thigh, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, when he was examined by VA in January 1999, 
"fatigue" which the veteran was noted to have was attributed 
apparently to hip-related impairment.  The foregoing 
consideration, in the Board's view, militates persuasively 
against the existence of sufficient disablement, relative to 
gunshot wound residuals involving the right thigh, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's right thigh, more closely approximate those 
required for a 40 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5313.


(Residuals of Gunshot Wound, Abdomen)

Pursuant to Diagnostic Code 7328, a 20 percent rating is 
warranted for resection of the small intestine which is 
symptomatic with diarrhea, anemia and an inability to gain 
weight; if the resection is productive of definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss, a 40 percent rating 
is warranted.

On the occasion of his examination by VA in May 1996, the 
veteran complained of experiencing "continued pain" in his 
abdomen since the inservice wound many years earlier.  He 
also complained of experiencing abdominal dyspepsia, tenesmus 
with defecation, and "nightly indigestion".  On physical 
examination, the veteran's abdomen was described as being 
"soft and mildly tender".  The scars on his abdomen 
"appear[ed]" to be "tender".  The veteran weighed 183 pounds, 
he was "nonanemic", and there was no evidence of 
malnutrition, nausea or diarrhea.  As to the dyspepsia of 
which the veteran complained, the VA examiner was of the view 
that his symptoms thereof were unrelated to his inservice 
abdominal gunshot wound.  A report pertaining to the 
veteran's presentation at a non-VA facility in December 1996 
in response to problems including epigastric pain reflects 
that he weighed 178 pounds at that time. 

When he was examined by VA in January 1999, the veteran was 
noted to weigh 181 pounds.  When he was examined by VA in 
March 1999, the veteran complained of having "a weak 
stomach".  He also complained of experiencing constipation, 
though he denied experiencing nausea, vomiting or diarrhea.  
On physical examination, the veteran's abdomen was soft, 
nontender and free of masses.  The related examination 
impression was gunshot wound to the abdomen, with complaints 
of residual pain and constipation.  

As regards the veteran's claim for an increased rating for 
residuals of a gunshot wound involving the abdomen, the Board 
has no reason to question the veracity of his related 
complaints, inclusive of the experiencing of constipation and 
frequent indigestion.  However, in light of the discussion 
which follows, the Board is of the opinion that the 20 
percent rating currently assigned in consideration of the 
veteran's service-connected residuals of a gunshot wound 
involving the abdomen is proper.  In reaching such 
conclusion, the Board would emphasize that even the presence 
of wound-related anemia and/or diarrhea, neither of which is 
the veteran shown to suffer with, would still only be 
representative of disability warranting a 20 percent rating, 
his current related evaluation.  Further, while consideration 
of entitlement to a 40 percent rating would require, in the 
first instance, impairment of health objectively supported by 
examination findings including definite weight loss, the 
veteran's weight is shown to have been stable over at least a 
several-year period, ranging from 183 pounds when he was 
examined by VA in May 1996 to 181 pounds on the occasion of 
his examination by VA in January 1999.  The foregoing 
consideration, when assessed in conjunction with the finding 
on VA examination in May 1996 that there was no evidence of 
malnutrition, presents a pertinent disability picture 
representative of impairment which is commensurate with, at 
most, disability warranting a 20 percent rating.  Therefore, 
a rating in excess of 20 percent for the veteran's service-
connected residuals of a gunshot wound involving the abdomen 
is, even with consideration of the above-stated provisions of 
38 C.F.R. § 4.7, not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to abdominal wound residuals-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, although the veteran 
indicated on the occasion of his March 1999 VA examination 
that constipation was problematic, he denied experiencing 
nausea, vomiting or diarrhea.  The latter consideration, in 
the Board's view, militates persuasively against any notion 
of entitlement to a higher disability rating predicated on 
the provisions of 38 C.F.R. § 4.10.  

The Board has also given consideration to the above-stated 
provisions of 38 C.F.R. § 4.7.  However, the record does not 
show that the actual manifestations of service-connected 
disablement, relative to the veteran's wound-related 
abdominal disability, more closely approximate those required 
for a 40 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Code 7328.

(Residuals Gunshot Wound, Left Hip Region)

Pursuant to Diagnostic Code 5314, a 10 percent rating is 
warranted for disability involving Muscle Group XIV, 
involving the anterior thigh group, which is "moderate" in 
severity;  for "moderately severe" disability, a 30 percent 
rating is warranted.

The veteran contends, in essence, that his service-connected 
residuals of a gunshot wound involving his left hip region 
are more severely disabling than currently rated.  In this 
regard, when he was examined by VA in May 1996, the veteran 
complained of experiencing "continued pain" in his left hip 
since the inservice injury.  On physical examination, 
strength in the left hip was described as being "normal", and 
there was no evidence of crepitation.  The veteran exhibited 
an ability to flex and extend his left hip to 125 and 30 
degrees, respectively.  The pertinent examination assessment 
implicated residual missile wound-related impairment which 
was productive of trochanteric bursitis, without evidence of 
neurological sequela.

When he was examined by VA in January 1999, the veteran 
related that it felt as though his left hip would "go out, 
but it does not".  He also alluded to experiencing occasional 
burning pain in his left hip.  On physical examination, the 
veteran was noted to have numbness around his left hip scars, 
none of which was either tender or ulcerating.  Abduction 
involving the left hip was "normal", as was motion overall 
relative to such joint.  The pertinent examination diagnosis 
implicated missile wound-related arthralgia.  When he was 
examined by VA in March 1999, the veteran complained of 
worsening pain in his left hip, especially if he walked an 
extended distance.  On physical examination, overall motion 
involving the left hip was described as being "essentially 
within normal limits"; the veteran complained of "discomfort" 
at the end point of abduction.  The pertinent examination 
diagnosis was gunshot wound of the left hip area.  

In considering the veteran's claim for an increased rating 
for residuals of a gunshot wound involving the left hip, the 
Board is of the view, based on the reasoning advanced 
hereinbelow, that his presently assigned 10 percent rating 
therefor is fully appropriate.  In reaching such conclusion, 
the Board would point out the salient consideration that 
strength involving his left hip is unimpaired (i.e., 
'normal').  In addition, his ability to flex his left hip, to 
125 degrees, is representative of motion in such excursion 
(with overall left hip motion being 'essentially within 
normal limits' on the March 1999 VA examination) which is 
full.  See 38 C.F.R. § 4.70, Plate II (1999).  Further, left 
hip scarring, inclusive of a 4 x 8 cm. incision scar, is, in 
its entirety, well healed, non-tender and non-ulcerating.  
Most significantly, while the requisite 'moderately severe' 
overall disability necessary for a 20 percent rating under 
Diagnostic Code 5314 would normally be typified by objective 
findings including loss of musculature and strength, see 
38 C.F.R. § 4.56(d)(3), the former is not shown and strength 
involving the left hip joint is (as noted above) 
undiminished.  The latter findings, in turn, are productive 
of, at most, no more than moderate overall muscle injury, a 
degree of disablement commensurate with the veteran's 
presently assigned 10 percent rating.  In view of the 
foregoing, then, the Board concludes that the preponderance 
of the evidence is against an increased rating for the 
veteran's service-connected residuals of a gunshot wound 
involving the left hip.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left hip, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca, supra.  
However, the Board finds it noteworthy that, while the 
veteran complained of pain in his hip on the January 1999 VA 
examination, he himself indicated that the pain may be 
traceable to his nonservice-related back problems.  In any 
event, although the VA examiner indicated that such pain was 
productive of functional fatigue, such consideration, in the 
Board's view, is still inadequate to warrant, relative to 
gunshot wound residuals involving the left hip, the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7.  
However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's left hip, more closely approximate those 
required for a 20 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5314. 

IV.  TDIU

The veteran contends, in substance, that the collective 
impairment occasioned by his several service-connected 
disabilities precludes him from securing or maintaining 
substantially gainful employment.  

The pertinent clinical evidence bearing on each of the 
veteran's three above-discussed gunshot wound-related 
disabilities was addressed in the Board's disposition of 
those (increased rating) issues and will, therefore, not be 
rearticulated for purposes of the Board's adjudication of the 
current claim for a TDIU.  With respect to the veteran's 
service-connected residuals of a gunshot wound, right 
scrotum, postoperative status, when he was examined by VA in 
October 1980, the apparently lone related residual was 
scarring, which was described as having been "healed".  The 
veteran has not, in any event, contended that impairment 
related to such service-connected disability plays any 
material role in his asserted unemployability.  

A total compensation rating may be assigned where the 
schedular rating is less than total when it is found that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disablement.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

VA Form 21-8940, dated in August 1992, reflects that the 
veteran completed high school and that he had last been 
employed on a full time basis, as a coal miner, in 1981.  His 
work history also includes employment as an assembler of 
prefabricated housing and as a tractor driver.

The veteran's most disabling service-connected disability is 
PTSD.  Pursuant to 38 C.F.R. § 4.132 (in effect through 
November 6, 1996), the evaluation of the veteran's service-
connected PTSD turns on the severity of his overall social 
and industrial impairment.  A 50 percent rating is warranted 
where such impairment is of considerable severity; a rating 
of 70 percent is warranted where such impairment is severe.  
In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  38 C.F.R. § 4.130 (1999).  Pursuant to the 
corresponding revised schedular criteria, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

With respect to his service-connected PTSD, the veteran 
asserts that he dislikes crowds and is socially isolated.  He 
also indicates that he is sometimes short-tempered with his 
family and that his sleep is disrupted by nightmares related 
to Vietnam.  In this regard, when the veteran was examined by 
VA in September 1992, he asserted that he would become "very 
aggressive" if people did anything to make him angry and 
further indicated that he had discontinued working in the 
coal mines in 1981 owing to a back injury.  Findings on 
mental status examination included a poor sleeping pattern; 
speech was "coherent and relevant", while interpersonal 
relationships and judgment were, in each instance, described 
as being "good".  The pertinent diagnosis was PTSD.  When 
examined by VA in May 1996, the veteran indicated that his 
sleep was frequently interrupted by Vietnam-related 
nightmares, and he described himself as having "temper 
outbursts" on occasion.  Findings on mental status 
examination included speech which was "logical" and of 
normal cadence; affect was "constricted"; the veteran was 
able to remember three out of four items after several 
minutes, and judgment appeared to be "intact".  The 
pertinent assessment was PTSD.  

Most recently, when examined by VA in April 1997, the veteran 
indicated that he was 'a short-fuse[d] person' and that he 
tended to isolate himself.  He also alluded to experiencing 
Vietnam-related nightmares on a nightly basis.  Findings on 
mental status examination included speech which was normal 
and "relevant"; memory was described as being "intact"; 
insight and judgment were each "fair", though the veteran 
"appeared" to be "depressed and anxious".  The pertinent 
diagnosis was PTSD, and a score of 65 was assigned as being 
representative of the veteran's Global Assessment of 
Functioning (GAF).  

Based on the foregoing evidentiary record, the Board is of 
the view that the veteran's PTSD is productive of no more 
than considerable overall impairment.  In reaching such 
conclusion, the Board is constrained to observe that, with 
respect to the severity of social impairment occasioned by 
the veteran's PTSD, it is acknowledged that, both at his 
March 1997 hearing and on the occasion of his examination by 
VA the following month, the veteran indicated that he made an 
apparently conscious effort to seclude and isolate himself.  
However, the Board cannot overlook the consideration that 
social impairment is to be evaluated in light of its impact 
on industrial impairment, see 38 C.F.R. § 4.29 (in effect 
through November 6, 1996), and, as to the latter, the Board 
finds it to be significant (even ignoring the consideration, 
addressed in greater detail below, that the veteran's last 
full time employment as a coal miner ended in the early 
1980's due to a wholly nonservice-related reason) that the 
veteran's assigned GAF on the November 1997 VA examination 
was 65.  Inasmuch as an assigned GAF of 55-60, at least 
pursuant to DSM-III-R criteria, is indicative of only 
"moderate" industrial impairment, see Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995), the Board is of the view that a 
GAF in the range of the mid-60's would probably only barely 
equate with "considerable" industrial impairment, in 
accordance with the pertinent criteria codified under 
38 C.F.R. § 4.132 through November 6, 1996.   

Relative to the criteria presently codified under 38 C.F.R. 
§ 4.130, in effect since November 7, 1996, the Board would 
point out that while the expression of speech which is 
illogical or irrelevant would, if shown, be characteristic of 
disability warranting a 70 percent rating (corresponding to 
'severe' impairment under the criteria in effect through 
November 6, 1996) under the above-cited revised criteria, the 
veteran's speech, on examinations performed by VA in May 1996 
and April 1997, was described as being 'logical' and 
'relevant', respectively.  The Board would stress that 
additional findings obtaining in conjunction with mental 
status examination in April 1997, to include the absence of 
indication of an impaired memory (memory being described as 
'intact') and 'fair' judgment, as well as the 'constricted' 
affect noted on the May 1996 examination, are, in each 
instance, characteristic of pertinent disability 
representative of a 50 percent rating under the revised 
criteria, which corresponds with 'considerable' impairment 
under the criteria in effect through November 6, 1996.  

Following its review, then, of the pertinent evidentiary 
record, as addressed in detail above relative to each of the 
veteran's service-connected disabilities, the Board is of the 
opinion that entitlement to a TDIU is not warranted.  In 
reaching the foregoing conclusion, the Board is constrained 
to point out that entitlement to a TDIU must be based solely 
on the impact of service-connected disablement on the ability 
to obtain and maintain substantially gainful employment.  In 
this regard, as noted above, when the veteran was examined by 
VA in September 1992, he indicated that he had discontinued 
working in the coal mines in 1981 owing to a back injury.  
Elsewhere, a submission received from the veteran in November 
1992 reflects that, although he returned to the mines in 1982 
following the resolution of his back injury, he was laid off, 
apparently solely due to economic considerations, in October 
1982.  Therefore, the veteran's temporary discontinuation of 
working in 1981 as well as his apparently permanent layoff in 
late 1982 were, in each instance, completely unrelated to 
service-connected disablement.  

To be sure, the Board is aware that, whatever the cause of 
the same, the veteran has not worked since the early 1980's.  
Despite the foregoing, however, the Board would stress the 
more salient consideration that being unemployed gives no 
rise to any inference that one is unemployable.  While the 
Board does not, in any event, dispute that the veteran may be 
somewhat hindered by disablement traceable to his PTSD and 
gunshot wound-related residual impairment from in engaging in 
certain fields of employment, including those necessitating 
extensive social interaction, such consideration is 
irrelevant to entitlement to a TDIU.  Rather, the criteria 
set forth in the VA Rating Schedule, supra, specifically 
contemplate, and provide compensation for, any impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10. 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board would 
merely reiterate that in the above-cited November 1992 
submission, the veteran himself indicated that his apparently 
permanent layoff from the mines in late 1982 was occasioned 
by ostensibly economic considerations alone.  It also bears 
emphasis that when the veteran was examined by VA in May 
1996, the VA examiner indicated that gunshot wound-incurred 
residual impairment involving the veteran's right thigh and 
left hip was insufficient "to prohibit him from being able to 
do physical work".  Rather, such incapacitation (i.e., 
inability to do "strenuous or heavy labor[]type work") was 
due to impairment associable with his nonservice-related 
"lumbar spine injury".  The latter injury, therefore, must be 
deemed to play a major role in whatever extent the veteran's 
employability is impaired.  In any event, the Board would 
merely observe that there is no evidence of record that 
indicates that the veteran is unable to secure employment of 
a substantially gainful nature due to service-connected 
disablement, which consideration further militates against 
entitlement to a TDIU.  See Gary v. Brown, 7 Vet. App. 229, 
231 (1994).  Finally, there would appear to be no exceptional 
or unusual disability factors warranting extraschedular 
consideration for a TDIU under 38 C.F.R. § 4.16. 

Given the several considerations addressed in the preceding 
paragraph, as well as the reasoning advanced by the Board 
thereabove in its analysis bearing on the veteran's claim for 
a TDIU, it is concluded that the preponderance of the 
evidence is against his appeal for a TDIU.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

An increased rating for residuals of a gunshot wound 
involving the right thigh is denied.

An increased rating for residuals of a gunshot wound 
involving the abdomen is denied.

An increased rating for residuals of a gunshot wound 
involving the left hip region is denied.

A total rating based on unemployability due to service-
connected disabilities is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


